Citation Nr: 0615139	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-00 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether an overpayment of educational assistance benefits was 
validly created.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from June to November 1968, 
from January 1970 to February 1972, and from November 1972 to 
October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is the deceased veteran's son.  A June 1983 
rating decision granted service connection for the cause of 
the veteran's death.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991).  
VA General Counsel has reinforced this obligation by holding 
that where the validity of a debt is challenged that issue 
must be developed before the issue of entitlement to waiver 
of the debt can be considered.  See VAOGCPREC 6-98.  Under 38 
U.S.C.A. § 7104(c) (West 2002), the Board is bound by the 
precedent opinions that are issued by the Office of the VA 
General Counsel.  

In the appellant's VA Form 9 he requested a hearing at the RO 
before a Veterans Law Judge (commonly called a Travel Board 
hearing).  However, a September 2004 Report of Contact 
reflects that it was explained that it might be two years 
before any Travel Board hearing might be scheduled and, so, 
the appellant agreed to a videoconference hearing, rather 
than a Travel Board Hearing.  

Subsequently, the appellant was scheduled for a Travel Board 
hearing on March 14, 2006, but he failed to appear.  

No attempt was made to schedule the appellant for a 
videoconference hearing.  So this additional hearing must be 
scheduled before deciding his appeal.  See 38 C.F.R. 
§ 20.700(a) and (e) (2005).  

The Board is aware of the unsuccessful attempts of the RO to 
locate the appellant, as reflected in an undated Report of 
Contact.  However, it does not appear that any attempt was 
made to contact his mother who at one time was in receipt of 
VA compensation.  

In all fairness to the appellant, the RO should contact the 
appellant's mother at her last known address of record and 
request that she provide the appellant's current address.  
Then, the RO should schedule the appellant for a 
videoconference hearing.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the appellant's 
mother at her last known address of 
record and request that she provide the 
appellant's current address.

2.  Then, the RO should schedule the 
appellant for a videoconference hearing 
at the earliest opportunity, and notify 
him of the date, time and location of the 
hearing.  Put a copy of this letter in 
his claims file.  If, for whatever 
reason, he changes his mind and decides 
that he does not want another hearing, 
then this also must be documented 
in writing in the claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The appellant 
need take no action until he is otherwise notified by the RO.  
He has the right to submit additional evidence and argument 
concerning the claim the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

